Order, entered on or about April 16, 1962, consolidating actions, unanimously reversed, on the law and the facts and motion to consolidate denied, with $20 costs and disbursements to the appellants. Respondent having started Action No. 1 for personal injuries to the deceased, moved to amend her complaint to include another cause of action for wrongful death. The application was denied with leave to renew upon submitting proof of causal connection between the accident and decedent’s death. Instead of seeking to comply with the order or appealing from it, respondent sought to obviate its effect by starting Action No. 2. Consolidation would accomplish this purpose. The prior order may not be nullified by such tactics. Concur — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.